Citation Nr: 1436441	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran and his spouse testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to the in-service acoustic trauma. 

3. The evidence is in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to the in-service acoustic trauma. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Upon review of the evidence and the credible testimony of the Veteran and his spouse, the Board finds that service connection is warranted for bilateral hearing loss. The Veteran has hearing loss for VA purposes and experienced in-service acoustic trauma related to exposure to artillery fire. In addition, there is equipoise in the evidence (positive - November 2011 and June 2013 private medical opinions vs. negative - October 2009 and July 2012 VA medical examination reports) as it relates to whether the Veteran's hearing loss is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 
557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Tinnitus

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Veteran has presented credible lay testimony indicating that he has experienced tinnitus disorder symptomatology since being exposed to artillery fire during service. The Veteran has a currently diagnosed tinnitus disorder. The Board finds that there is equipoise in the evidence (positive - the Veteran's credible lay reports of current tinnitus disorder onset during service vs. negative - October 2009 and July 2012 VA medical examination reports) as it relates to whether the Veteran's tinnitus is causally related to his military service. The criteria for service connection have been met. Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


